         Case 1:20-cv-03058-CM Document 33 Filed 05/05/20 Page 1 of 3




                                        May 5, 2020

By ECF
Hon. Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street, Room 2550
New York, NY 10007

Re:    NRDC et al. v. Bodine et al., 20-cv-3058 (CM), Plaintiffs’ Opposition to Defendants’
       Letter Motion to Extend

Dear Chief Judge McMahon,

       Plaintiffs respectfully oppose Defendants’ letter motion for an extension of time. The
requested extension is inconsistent with the premise of this case: that Defendants’ delay in
responding to Plaintiffs’ petition for an emergency rulemaking is unreasonable and threatens
serious harm.

         In late March, without prior public notice, the Environmental Protection Agency
(EPA) published an unprecedented policy on “enforcement discretion” in response to the
COVID-19 pandemic. ECF No. 30-1. The policy allows regulated industries nationwide to
stop monitoring and reporting for compliance with pollution limits, and to suspend safety
inspections for hazardous waste storage and at chemical manufacturing plants, if a company
claims a pandemic-related reason. Id. at 3. The monitoring and reporting requirements
implicated by EPA’s policy are central to the effective functioning of environmental law.
They inform people about local pollution problems that threaten their health, help workers
prevent dangerous exposures to hazardous chemicals, and help emergency managers detect
and respond to oil spills, toxic gas leaks, and chemical releases. ECF No. 16, at 4-7, 16-19;
see also ECF No. 19 ¶¶ 20-22; ECF No. 20 ¶ 15; ECF No. 26 ¶¶ 35-40; ECF No. 27 ¶ 7.
These requirements also deter harmful pollution and violations of pollution limits. ECF No.
16, at 17.

        Less than one week after EPA announced its new policy, Plaintiffs submitted to EPA
a petition for emergency rulemaking to mitigate harms that would result from the policy.
ECF No. 1-1. The petition asked EPA to publish a rule, effective immediately, to compel
public disclosure of when and where a regulated facility stops monitoring and reporting on
its compliance with pollution limits or chemical safety rules. Id. at 1, 6-7. Otherwise,
companies that rely on EPA’s policy can stop monitoring and reporting pollution and
chemical safety hazards without disclosing it to the public, which presents a health risk to
          Case 1:20-cv-03058-CM Document 33 Filed 05/05/20 Page 2 of 3




people who live and work near those facilities. Id. at 7-8. Without timely public disclosure,
people may be exposed to more pollution and a greater risk of chemical disasters without
knowing it, and they will not be able to take steps to protect themselves. Id. The risks are
greatest in low-income communities and communities of color that are already
disproportionately burdened by both environmental pollution and COVID-19. Id. at 3-4;
ECF No. 16, at 19-20; ECF No. 28 ¶¶ 10, 16-18, 20-21; ECF No. 22 ¶¶ 6-18. The resulting
harm could be catastrophic. ECF No. 16, at 17-19. The petition makes a modest request in
response to EPA’s dangerous new policy.

         More than a month later, EPA has failed to respond to the petition for an emergency
rule. Plaintiffs filed this lawsuit because EPA’s delay is unreasonable and threatens serious
harm. ECF No. 1 ¶¶ 3-9, 13. Plaintiffs acted quickly to petition EPA for an emergency rule,
to file a complaint when EPA failed to respond, and to move for summary judgment
precisely because the matter is time-sensitive. And Plaintiffs moved the Court to expedite
consideration of this case pursuant to 28 U.S.C. § 1657(a), which establishes priority for
civil matters where good cause is shown. ECF No. 16, at 25. Defendants’ request to take a
full month to oppose summary judgment is unreasonable in the circumstances here, and
Defendants do not attempt to respond to Plaintiffs’ showing of good cause for expedited
review. Defendants claim that Plaintiffs “overstate the urgency” of this case, ECF No. 32, at
2, but they offer no explanation or argument why the case is not urgent. The motion can
and should be briefed on the schedule set forth in the Court’s rules.

        This case is not complicated. The legal standard for evaluating an agency’s delay is
clear. See, e.g., Families for Freedom v. Napolitano, 628 F. Supp. 2d 535, 540 (S.D.N.Y. 2009).
Plaintiffs’ petition and the action it requests are straightforward. ECF No. 16, at 8, 14. The
question for the Court is whether, in light of the circumstances, EPA’s failure to respond to
Plaintiffs’ petition for an emergency rulemaking is unreasonable. EPA can address that
question within the normal time allotted to oppose a motion under the Court’s rules.

        EPA has shown that it can act quickly on the underlying issues in this case when it
wants to. EPA issued the non-enforcement policy thirteen days after the President declared
a national emergency, and only three days after receiving a letter from an industry trade
group seeking a broad waiver of environmental rules during the pandemic. ECF No. 16, at
15. In seeking an extension, EPA argues that Plaintiffs’ petition “implicates multiple
environmental statutes,” ECF No. 32, at 2, but the same is true of EPA’s policy itself. Given
that EPA wrote the underlying policy in less than two weeks, and possibly in as little as
three days, it should be able to defend its failure to respond to Plaintiffs’ emergency
rulemaking petition in less than the month it is now requesting. Nor does the need for EPA
to consult with the Department of Justice, which arises in every case, justify an extension of
time.




                                               2
         Case 1:20-cv-03058-CM Document 33 Filed 05/05/20 Page 3 of 3




        Because EPA’s non-enforcement policy creates an immediate risk of serious harm,
there is an urgent need to resolve this matter quickly. The Court should deny Defendants’
motion for an extension of time.

                                          Respectfully submitted,
                                          /s/ Michelle Wu
                                          Michelle Wu
                                          Natural Resources Defense Council
                                          40 West 20th Street
                                          New York, NY 10011
                                          (646) 889-1489
                                          michellewu@nrdc.org

                                          Counsel for Plaintiffs

cc: Counsel for all parties (by ECF)




                                             3
